NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0424n.06

                                      Case No. 14-5797

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                       FILED
UNITED STATES OF AMERICA,                         )               Jun 08, 2015
                                                  )           DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                        )
                                                  )      ON APPEAL FROM THE UNITED
v.                                                )      STATES DISTRICT COURT FOR
                                                  )      THE MIDDLE DISTRICT OF
DANIEL W. GREEN,                                  )      TENNESSEE
                                                  )
       Defendant-Appellant.                       )


       BEFORE: GIBBONS and COOK, Circuit Judges; MURPHY, District Judge.*

       COOK, Circuit Judge. Daniel Green pleaded guilty to producing and receiving child

pornography. He now appeals the validity of his guilty plea and the reasonableness of his 960-

month sentence. Finding no error, we AFFIRM.


       In late 2009, Green’s seven- and ten-year-old step-granddaughters told their grandmother

that Green had been molesting them for at least a year. A search of Green’s home confirmed that

Green videotaped and photographed himself molesting the girls on multiple occasions. The

search also revealed that Green downloaded numerous images and videos depicting the sexual

exploitation of minors. A federal grand jury indicted Green on two counts of producing child




       *
         The Honorable Stephen J. Murphy, III, United States District Judge for the Eastern
District of Michigan, sitting by designation.
Case No. 14-5797
United States v. Green


pornography and one count of receiving it. Green pleaded guilty without the benefit of a plea

agreement on the second day of trial.


       The Probation Office prepared a Presentence Investigation Report. Although Green’s

offense level of 43 dictated a sentencing guidelines range of life imprisonment, the statutory

maximums associated with Green’s crimes limited his sentence to 960 months. The PSR thus

recommended the maximum sentence, with the sentences on each count running consecutively.

Green filed no objections to the PSR. After thoroughly examining the 18 U.S.C. § 3553 factors

at sentencing, the district court accepted the PSR’s recommendation and sentenced Green to 960

months’ imprisonment. Green objected, arguing that the government’s earlier, rejected plea

offer of 15 years illustrated that an 80-year sentence was excessive. The court responded that it

would not have accepted such a deal given the seriousness of Green’s offenses.


       Green raises three issues on appeal. First, he argues that the district court failed to

comply with Federal Rule of Criminal Procedure 32(i)(1)(A), which requires the court to “verify

that the defendant and the defendant’s attorney have read and discussed the presentence report.”

The record refutes this claim. The court began the sentencing hearing “by asking [trial counsel]

whether Mr. Green has read the presentence report,” and counsel responded affirmatively,

explaining that “[she] visited him in jail, and [they] went over the presentence report line by

line.” Though Green faults the court for not asking him directly, we find no error in the court

accepting trial counsel’s detailed answer. See United States v. Osborne, 291 F.3d 908, 910 (6th

Cir. 2002) (“[T]he court need only somehow determine that defendant and counsel have had an

opportunity to read and discuss the presentence report.” (quoting United States v. Stevens, 851




                                              -2-
Case No. 14-5797
United States v. Green


F.2d 140, 143 (6th Cir. 1988) (internal punctuation omitted))); see also United States v. Romero,

491 F.3d 1173, 1179–80 (10th Cir. 2007).


       Second, Green contends that his guilty plea was involuntary because the court did not

specifically inform him that the sentences for each count could run consecutively. The court

explained at the plea colloquy that “[t]he statutory maximum penalty for Counts One and Two

. . . would be 30 years” and “[f]or Count Three, the statutory maximum is 20 years.” Green

argues that a “reasonable defendant, given this language, could have believed that the combined

maximum sentence for counts one and two was 30 years.” But the PSR—which Green reviewed

with his lawyer—eliminated any uncertainty by specifying that “[t]he sentences on each count

shall run consecutively.” And in any event, a district court need not “explicitly admonish a

defendant that a sentence may be imposed consecutively” to ensure that a defendant’s plea is

knowing and voluntary. United States v. Ospina, 18 F.3d 1332, 1334 (6th Cir. 1994); see also

United States v. Gaskin, 587 F. App’x 290, 297–98 (6th Cir. 2014).


       Third, Green challenges the substantive reasonableness of his sentence. We review for

abuse of discretion, affording Green’s within-guidelines sentence a presumption of

reasonableness. United States v. Rosenbaum, 585 F.3d 259, 266–67 (6th Cir. 2009). The court

discussed at length the Section 3553 factors and Green’s request for a lower sentence, explaining

that the “egregious circumstances” of the offense, the age of the victims, and the need for both

public and private deterrence dictated a guidelines sentence. Green fails to persuade us that the

court erred in reaching its decision; while he argues that a shorter sentence would be “sufficient

to meet the statutory purposes of sentencing,” he has not shown that such a sentence was




                                              -3-
Case No. 14-5797
United States v. Green


required. See United States v. Brown, 579 F.3d 672, 687 (6th Cir. 2009). Accordingly, we

AFFIRM Green’s conviction and sentence.




                                          -4-